Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED
TRUST AGREEMENT

 

between

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,
as Depositor

 

and

 

U.S. BANK TRUST NATIONAL ASSOCIATION,
as Owner Trustee

 

for

 

FORD CREDIT AUTO OWNER TRUST 2019-B

 

Dated as of June 1, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLARTICLE I USAGE AND DEFINITIONS

1

 

 

Section 1.1.

Usage and Definitions

1

 

 

 

ARTICLE II ORGANIZATION OF TRUST

1

 

 

Section 2.1.

Name

1

Section 2.2.

Office

1

Section 2.3.

Purposes and Powers

1

Section 2.4.

Appointment of Owner Trustee

2

Section 2.5.

Contribution and Sale of Trust Property

2

Section 2.6.

Declaration of Trust

2

Section 2.7.

Limitations on Liability

2

Section 2.8.

Title to Trust Property

3

Section 2.9.

Location of Issuer

3

Section 2.10.

Depositor’s Representations and Warranties

3

Section 2.11.

Tax Matters

4

 

 

 

ARTICLE III RESIDUAL INTEREST AND TRANSFER OF INTERESTS

7

 

 

Section 3.1.

Residual Interest

7

Section 3.2.

Registration of Residual Interest

7

Section 3.3.

Transfer of Residual Interest

7

 

 

 

ARTICLE IV APPLICATION OF TRUST PROPERTY

8

 

 

Section 4.1.

Application of Trust Property

8

 

 

 

ARTICLE V OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

8

 

 

Section 5.1.

General Authority

8

Section 5.2.

General Obligations

9

Section 5.3.

Action Requiring Prior Notice

9

Section 5.4.

Action on Direction by Holder of Residual Interest

10

Section 5.5.

Action for Bankruptcy

10

Section 5.6.

Action on Administrator’s Instruction

10

Section 5.7.

No Obligations or Actions Except as Stated in Transaction Documents or
Instructions

10

Section 5.8.

Prohibition on Some Actions

10

Section 5.9.

Action Not Required

11

Section 5.10.

Review of Owner Trustee’s Records

11

Section 5.11.

Furnishing of Documents

12

Section 5.12.

Sarbanes-Oxley Act

12

Section 5.13.

Reporting of Receivables Repurchase Demands

12

 

 

 

ARTICLE VI OWNER TRUSTEE

12

 

 

Section 6.1.

Acceptance of Trusts

12

Section 6.2.

Limitations on Liability

12

Section 6.3.

Reliance; Advice of Counsel; Use of Agents

14

Section 6.4.

Not Acting in Individual Capacity

14

Section 6.5.

U.S. Bank Trust National Association May Own Notes

14

Section 6.6.

Owner Trustee’s Representations and Warranties

14

 

i

--------------------------------------------------------------------------------



 

Section 6.7.

Obligation to Update Disclosure

15

 

 

 

ARTICLE VII COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

16

 

 

Section 7.1.

Owner Trustee’s Fees and Expenses

16

Section 7.2.

Indemnification of Owner Trustee

16

Section 7.3.

Organizational Expenses of Issuer

17

 

 

 

ARTICLE VIII TERMINATION

17

 

 

Section 8.1.

Termination of Trust Agreement and Issuer

17

 

 

 

ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

18

 

 

Section 9.1.

Eligibility Requirements for Owner Trustee

18

Section 9.2.

Resignation or Removal of Owner Trustee

18

Section 9.3.

Successor Owner Trustee

19

Section 9.4.

Merger or Consolidation; Transfer of Assets

20

Section 9.5.

Appointment of Separate Trustee or Co-Trustee

20

Section 9.6.

Compliance with Delaware Statutory Trust Act

21

 

 

 

ARTICLE X OTHER AGREEMENTS

21

 

 

Section 10.1.

Limitation on Rights of Others

21

Section 10.2.

No Petition

21

 

 

 

ARTICLE XI MISCELLANEOUS

21

 

 

Section 11.1.

Amendments

21

Section 11.2.

Benefit of Agreement; Third-Party Beneficiaries

23

Section 11.3.

Notices

23

Section 11.4.

GOVERNING LAW

24

Section 11.5.

WAIVER OF JURY TRIAL

24

Section 11.6.

Severability

24

Section 11.7.

Headings

24

Section 11.8.

Counterparts

24

 

 

 

Exhibit A

Form of Certificate of Trust

A-1

 

ii

--------------------------------------------------------------------------------



 

SECOND AMENDED AND RESTATED TRUST AGREEMENT, dated as of June 1, 2019 (this
“Agreement”), between FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited
liability company, as Depositor, and U.S. BANK TRUST NATIONAL ASSOCIATION, a 
national banking association, not in its individual capacity but solely as
trustee under this Agreement, for Ford Credit Auto Owner Trust 2019-B.

 

BACKGROUND

 

The parties created the Issuer under a Trust Agreement, dated as of October 31,
2017 (as amended and restated as of November 13, 2018), to engage in a
securitization transaction sponsored by Ford Credit in which the Issuer will
issue Notes secured by a pool of Receivables consisting of retail installment
sale contracts originated by Ford Credit.

 

In connection with the securitization transaction, the parties have determined
to amend and restate the existing Trust Agreement on the terms in this
Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement, dated as of June 1, 2019, among Ford Credit Auto Owner Trust 2019-B,
as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor
Credit Company LLC, as Servicer.  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.

 

ARTICLE II
ORGANIZATION OF TRUST

 

Section 2.1.           Name.  The trust was created and is known as “Ford Credit
Auto Owner Trust 2019-B”, in which name the Owner Trustee may conduct the
activities of the Issuer and make and execute contracts and other documents and
sue and be sued on behalf of the Issuer.

 

Section 2.2.           Office.  The office of the Issuer is in care of the Owner
Trustee.  The Owner Trustee will maintain an office or agency where notices and
demands to or on the Owner Trustee under the Transaction Documents may be
served.  The Owner Trustee designates its Corporate Trust Office for those
purposes and will promptly notify the Depositor and the Indenture Trustee of a
change in the location of its Corporate Trust Office.

 

Section 2.3.           Purposes and Powers.

 

(a)           Permitted Activities.  The purpose of the Issuer is, and the
Issuer will have the power and authority, and is authorized, to engage in the
following activities:

 

(i)    to acquire the Receivables and other Sold Property under the Sale and
Servicing Agreement from the Depositor in exchange for the Notes;

 

--------------------------------------------------------------------------------



 

(ii)   to Grant the Collateral to the Indenture Trustee under the Indenture;

 

(iii)  to enter into and perform its obligations under the Transaction
Documents;

 

(iv)  to issue the Notes under the Indenture and to facilitate the sale of the
Notes by the Depositor;

 

(v)   to pay principal of and interest on the Notes;

 

(vi)  to administer and manage the Trust Property;

 

(vii) to make payments to the Noteholders and distributions to the holder of the
Residual Interest; and

 

(viii) to take other actions necessary or advisable to accomplish the activities
listed above or that are incidental to the activities listed above.

 

(b)           No Other Activity.  The Issuer will not engage in any activity
other than as required or authorized by this Agreement or the other Transaction
Documents.

 

Section 2.4.           Appointment of Owner Trustee.  The Depositor appoints the
Owner Trustee as trustee of the Issuer to have all the rights, powers and
obligations in this Agreement.

 

Section 2.5.           Contribution and Sale of Trust Property.  As of the date
of the formation of the Issuer, the Depositor contributed to the Owner Trustee,
and the Owner Trustee acknowledged receipt of, the amount of $1, which is the
initial Trust Property.  On the Closing Date, the Depositor will sell to the
Issuer the Sold Property in exchange for the Notes under the Sale and Servicing
Agreement.

 

Section 2.6.           Declaration of Trust.  The Owner Trustee will hold the
Trust Property in trust under this Agreement for the use and benefit of the
holder of the Residual Interest and subject to the obligations of the Issuer
under the Transaction Documents.  The parties intend that the Issuer is a
statutory trust under the Delaware Statutory Trust Act and that this Agreement
is the governing instrument of the statutory trust.  The Owner Trustee will have
the rights, powers and obligations in this Agreement and in the Delaware
Statutory Trust Act for accomplishing the purposes of the Issuer and engaging in
any activity required or authorized by this Agreement or the other Transaction
Documents.  The parties intend that the activities of the Issuer be managed by
the Administrator under the Administration Agreement.  A Certificate of Trust
substantially in the form of Exhibit A has been filed (originally or by
amendment) with the Secretary of State of the State of Delaware.  The parties
intend that the Issuer is a “business trust” within the meaning of
Section 101(9)(a)(v) of the Bankruptcy Code.

 

Section 2.7.           Limitations on Liability.

 

(a)           Liability of Depositor.  The Depositor, as initial holder of the
Residual Interest, will have the same limitation of personal liability as
stockholders of a private for profit corporation organized under the Delaware
General Corporation Law.

 

2

--------------------------------------------------------------------------------



 

(b)           Liability to Third Parties.  Except as stated in this Agreement,
none of the Depositor, the Administrator or their Affiliates or any of their
directors, managers, officers or employees will be liable for the Issuer’s
debts, obligations or liabilities.

 

Section 2.8.           Title to Trust Property.

 

(a)           Title Vested in Issuer.  Legal title to the Trust Property will be
vested in the Issuer as a separate legal entity, except where applicable law in
a jurisdiction requires title to the Trust Property to be vested in a trustee or
trustees, in which case title will be considered vested in the Owner Trustee, a
co-trustee and/or a separate trustee appointed under this Agreement.

 

(b)           No Legal Title in Holder of Residual Interest.  The holder of the
Residual Interest has no legal title to any Trust Property.  The holder of the
Residual Interest will receive distributions on its Residual Interest only
according to Article IV.

 

Section 2.9.           Location of Issuer.  The Issuer will be administered in
the States of Delaware and Illinois.  Bank accounts maintained by the Owner
Trustee on behalf of the Issuer will be located in the State of Delaware.  The
Issuer will not have employees in a state other than the State of Delaware,
except that U.S. Bank Trust National Association, in its capacity as Owner
Trustee or another capacity, may have employees within or outside the State of
Delaware.  The Issuer will only receive payments in or make payments from the
State of Delaware or the State in which the Indenture Trustee is located.  The
Issuer’s principal office will be in care of the Owner Trustee in the State of
Delaware.

 

Section 2.10.         Depositor’s Representations and Warranties.  The Depositor
represents and warrants to the Owner Trustee as of the Closing Date:

 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Depositor has the power
and authority to execute, deliver and perform its obligations under this
Agreement.  The Depositor has authorized the execution, delivery and performance
of this Agreement.  This Agreement is the legal, valid and binding obligation of
the Depositor enforceable against the Depositor, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Depositor is a debtor or guarantor, (ii) result in the
creation or imposition of any Lien on the Depositor’s properties or assets under
the terms of

 

3

--------------------------------------------------------------------------------



 

any indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document (other than the Sale and Servicing Agreement), (iii) violate the
Depositor’s certificate of formation or limited liability company agreement or
(iv) violate a law or, to the Depositor’s knowledge, an order, rule or
regulation of a federal or State court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties that applies to the Depositor, which, in each case, would
reasonably be expected to have a material adverse effect on the Depositor’s
ability to perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement, (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Depositor’s ability to perform its obligations under, or
the validity or enforceability of, this Agreement or (iv) that would reasonably
be expected to (A) affect the treatment of the Notes as indebtedness for U.S.
federal income or Applicable Tax State income or franchise tax purposes, (B) be
deemed to cause a taxable exchange of the Notes for U.S. federal income tax
purposes or (C) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes, in each case, other than proceedings that would not reasonably be
expected to have a material adverse effect on the Depositor, the performance by
the Depositor of its obligations under, or the validity and enforceability of,
the Transaction Documents or the Notes or the tax treatment of the Issuer or the
Notes.

 

Section 2.11.         Tax Matters.

 

(a)           Disregarded Entity.  The parties and Ford Credit intend that, for
purposes of U.S. federal income, State and local income and franchise tax, so
long as the Issuer has no equity owner other than the Depositor (as determined
for U.S. federal income tax purposes), the Issuer will be treated as an entity
disregarded as separate from the Depositor.

 

(b)           Recharacterized Classes.  If beneficially owned for U.S. federal
income tax purposes by a Person other than the Depositor, each Class of Notes is
intended to be treated as indebtedness for U.S. federal income tax purposes. 
The Depositor agrees, and the Noteholders by acceptance of their Notes agree in
the Indenture, to that treatment and each agrees to take no action inconsistent
with that treatment.  If one or more Classes of Notes is recharacterized as an
equity interest in the Issuer, and not as indebtedness (a “Recharacterized
Class”) and a Recharacterized Class is treated as not owned for U.S. federal
income tax purposes by the same entity that owns the Issuer, the parties intend
that the Issuer be characterized as a partnership among the Depositor (if it is
at that time treated as an equity owner of the Issuer for U.S. federal income
tax purposes), other holders, if any, of the Residual Interest and holders of
the Recharacterized Class or Classes.  In that event, for purposes of U.S.
federal income, State and local income or franchise tax each month:

 

(i)    amounts paid as interest to holders of a Recharacterized Class will be
treated as a guaranteed payment within the meaning of Section 707(c) of the
Code;

 

4

--------------------------------------------------------------------------------



 

(ii)   if the characterization in Section 2.11(b)(i) is not respected, gross
ordinary income of the Issuer for that month as determined for U.S. federal
income tax purposes will be allocated to the holders of each Recharacterized
Class as of the Record Date occurring within that month, in an amount equal to
the sum of (A) the interest accrued to the Recharacterized Class for that month,
(B) the part of the market discount on the Receivables accrued during that month
that is allocable to any excess of the aggregate initial Note Balance of the
Recharacterized Class over the initial aggregate issue price of the Notes of the
Recharacterized Class and (C) any amount expected to be distributed to the
holders of that Class of Notes under Section 8.2 of the Indenture (if not
previously allocated under this subsection (ii)) if necessary to reverse any net
loss previously allocated to holders of the Notes of the Recharacterized
Class (if not previously reversed under this clause (C)); and

 

(iii)  then, remaining net income of the Issuer (subject to the modifications
below) for that month as determined for U.S. federal income tax purposes (and
each item of income, gain, credit, loss or deduction for the computation of net
income) will be allocated to the holder of the Residual Interest.

 

If the gross ordinary income of the Issuer for a month is insufficient for the
allocations described in Section 2.11(b)(ii), gross ordinary income in later
periods will first be allocated to each Recharacterized Class in alphabetical
order (if applicable) to make up the shortfall before an allocation under
Section 2.11(b)(iii).  Any net losses of the Issuer for a month as determined
for U.S. federal income tax purposes (and each item of income, gain, credit,
loss or deduction for the computation of net losses) will be allocated to the
holder of the Residual Interest if the holder of the Residual Interest is
reasonably expected to bear the economic burden of those net losses, and any
remaining net losses will be allocated in reverse alphabetical order (if
applicable) to each Recharacterized Class, in each case, until the Note Balance
of the Recharacterized Class is reduced to zero as of the Record Date occurring
within that month, and among the holders of the Recharacterized Class, in
proportion to their ownership of the aggregate Note Balance of the
Recharacterized Class on that Record Date.  The partnership representative
designated under Section 2.11(f) is authorized to modify the allocations in this
Section 2.11(b) if necessary or advisable, in its sole discretion, for the
allocations to fairly reflect the economic income, gain or loss to the holder of
the Residual Interest or the holders of a Recharacterized Class or as required
by the Code.

 

(c)           Filing of Returns.  The parties agree that, unless required by the
tax authorities, the Depositor, on behalf of the Issuer, will file or cause to
be filed annual or other returns, reports and other forms consistent with the
characterizations described in Section 2.11(a) and the first sentence of
Section 2.11(b).

 

5

--------------------------------------------------------------------------------



 

(d)           Elections.  The Owner Trustee will not elect or cause the Issuer
to elect, and no holder of the Residual Interest will elect or permit an
election to be made, to treat the Issuer as an association taxable as a
corporation for U.S. federal income tax purposes under Treasury Regulation
§301.7701-3.  If the Issuer is classified as a partnership for U.S. federal
income tax purposes, the Majority Equity Holder will or will cause the Issuer,
to the extent eligible, to make the election under Section 6221(b) of the Code
for determinations of adjustments at the partnership level and take any other
action necessary or appropriate for the election.  If this election is not
available, to the extent applicable, the Majority Equity Holder will or will
cause the Issuer to make the election under Section 6226(a) of the Code for the
alternative to payment of imputed underpayment by a partnership and take any
other action necessary or appropriate for the election.  However, the Majority
Equity Holder is authorized, in its sole discretion, to make any available
election under Sections 6221 through 6241 of the Code, including any other Code
provisions for the same subject matter, and any related regulations (adopted or
proposed) and administrative guidance (the “BBA Partnership Audit Rules”) and
take any action it deems necessary or appropriate to comply with the
requirements of the Code and to conduct the Issuer’s activities under the BBA
Partnership Audit Rules.  Each holder and, if different, each beneficial owner
of a Residual Interest or Recharacterized Class, shall promptly provide the
Issuer, Depositor and Administrator any requested information, documentation or
material to enable the Issuer to make any of the elections described in this
clause (d) and otherwise comply with the BBA Partnership Audit Rules.  For
purposes of this Section 2.11, the “Majority Equity Holder” means the Depositor
or, if it is no longer treated as holding an equity interest in the Issuer for
U.S. federal income tax purposes, the holder of the greatest percentage of the
equity interests in the Issuer.  The provisions of this Section 2.11(d) shall
survive any termination of this Agreement.

 

(e)           Alternative Treatment; Capital Accounts.  If the Issuer is not
treated as an entity disregarded as separate from the Depositor for U.S. federal
income tax purposes, the Administrator or the Owner Trustee will, based on
information or instruction given by or on behalf of the Depositor, (i) maintain
the books of the Issuer on the basis of a calendar year and the accrual method
of accounting, (ii) deliver to each holder of the Residual Interest information
required under the Code to enable the holder to prepare its U.S. federal and
State income tax returns, (iii) file tax returns relating to the Issuer and make
elections under any applicable U.S. federal or State statute and (iv) collect
any withholding tax according to Section 4.1(d).  The Administrator (or the
Owner Trustee at the request of the Administrator) will also establish and
maintain, according to Section 1.704-1(b)(2)(iv) of the Treasury Regulations, a
separate bookkeeping account for the Depositor and each other person treated as
an equity owner of the Issuer for U.S. federal income tax purposes.  This
Section 2.11(e) will be interpreted to comply with the Treasury Regulations
under Section 704 of the Code and the Depositor is authorized to modify these
provisions if necessary to comply with those regulations.

 

(f)            Partnership Representative.  If the Issuer is classified as a
partnership for U.S. federal income tax purposes, the Majority Equity Holder
will (i) prepare and sign, on behalf of the Issuer, the tax returns of the
Issuer and (ii) be designated as the partnership representative of the Issuer
under Section 6223(a) of the Code to the extent allowed under the law.

 

6

--------------------------------------------------------------------------------



 

ARTICLE III
RESIDUAL INTEREST AND TRANSFER OF INTERESTS

 

Section 3.1.           Residual Interest.  The Depositor is the initial holder
of the Residual Interest.  The holder of the Residual Interest will receive any
amounts not needed on a Payment Date to pay the Notes and the Issuer’s other
obligations under the Indenture and this Agreement, and any amounts remaining in
the Reserve Account after payment in full of the Notes and of all other amounts
owing or to be distributed under the Transaction Documents to the Secured
Parties on the termination of the Issuer.

 

Section 3.2.           Registration of Residual Interest.  The Issuer appoints
the Owner Trustee to be the “Trust Registrar” and to keep a register (the “Trust
Register”) of the holders of the Residual Interest and transfers of the Residual
Interest.  If the Trust Registrar resigns, the Administrator, on behalf of the
Issuer, will promptly appoint a successor or, if it elects not to make the
appointment, assume the obligations of Trust Registrar.  The “holder of the
Residual Interest” will be the Person registered as the holder of the Residual
Interest on the Trust Register.

 

Section 3.3.           Transfer of Residual Interest.  The holder of the
Residual Interest will be permitted to sell, transfer, assign or convey its
rights in the Residual Interest if the following conditions are satisfied:

 

(a)           Opinion of Counsel.  The holder of the Residual Interest delivers
an Opinion of Counsel to the Issuer and the Indenture Trustee stating that the
action will not cause the Issuer to be or become characterized for U.S. federal
income tax purposes as an association or publicly traded partnership taxable as
a corporation;

 

(b)           Tax Forms.  The holder of the Residual Interest delivers to the
Indenture Trustee and the Owner Trustee a U.S. Internal Revenue Service Form W-9
stating that it is a U.S. Person under Section 7701(a)(30) of the Code;

 

(c)           Nature of Tax Positions.  The Depositor has notified the
transferee of the Residual Interest of the tax positions previously taken by it,
as holder of the Residual Interest, for U.S. federal and State income tax
purposes and the transferee has agreed to take tax positions consistent with the
tax positions previously taken by the Depositor;

 

(d)           ERISA Certification.  The transferee of the Residual Interest
delivers to the Indenture Trustee and the Owner Trustee a certification that it
is not, and is not acting on behalf of or investing the assets of (i) an
“employee benefit plan” (as defined in Section 3(3) of ERISA) that is subject to
Title I of ERISA, (ii) a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, (iii) an entity whose underlying
assets include “plan assets” (within the meaning of Department of Labor
Regulation 29 C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of
the employee benefit plan’s or plan’s investment in the entity, or (iv) an
employee benefit plan, plan or retirement arrangement that is subject to Similar
Law; and

 

(e)           Rating Agency Condition.  If the transferee of the Residual
Interest is Ford Credit or an Affiliate of Ford Credit that is not a
special-purpose, bankruptcy remote entity, the holder of the Residual Interest
satisfies the Rating Agency Condition.

 

7

--------------------------------------------------------------------------------



 

ARTICLE IV
APPLICATION OF TRUST PROPERTY

 

Section 4.1.           Application of Trust Property.

 

(a)           Distributions Under Indenture.  Before the satisfaction and
discharge of the Indenture, all distributions of Trust Property, including any
distributions to the holder of the Residual Interest, will be made according to
Article VIII of the Indenture.

 

(b)           Distributions Following Satisfaction and Discharge of Indenture. 
Following the satisfaction and discharge of the Indenture, the Owner Trustee
will distribute the Trust Property as directed by the holder of the Residual
Interest.

 

(c)           Funds Deposited with Owner Trustee.  All funds deposited with the
Owner Trustee may be held in a non-interest bearing trust account and are not
required to be segregated from other funds, except to the extent required by law
or the terms of this Agreement.

 

(d)           Withholding Tax.  If federal withholding tax is imposed on the
Issuer’s payments (or allocations of income) to the holder of the Residual
Interest made by the Owner Trustee, that tax will reduce the amount
distributable to the holder.  The Owner Trustee is authorized and directed to
retain from amounts distributable to the holder of the Residual Interest a
sufficient amount for the payment of the withholding tax that is legally owed by
the Issuer.  The Owner Trustee may contest the tax and withholding payment of
the tax, if permitted by law, pending the outcome.  The amount of withholding
tax imposed on the holder of the Residual Interest will be treated as cash
distributed to the holder at the time it is withheld by the Issuer and paid to
the taxing authority.  If there is a possibility that withholding tax is payable
for a distribution, the Owner Trustee may, in its sole discretion, withhold
those amounts.  If the holder of the Residual Interest seeks to apply for a
refund of the withholding tax, the Owner Trustee will cooperate with the holder
in making the claim so long as the holder agrees to reimburse the Owner Trustee
for expenses incurred in cooperating.

 

ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS

 

Section 5.1.           General Authority.

 

(a)           Execution of Transaction Documents; Direction to Indenture
Trustee.  The Owner Trustee is authorized and directed, on behalf of the Issuer,
to (i) execute and deliver the Transaction Documents to which the Issuer is a
party and the other documents required to be delivered on the Closing Date by
the Issuer under the Transaction Documents and (ii) direct the Indenture Trustee
to authenticate and deliver the Notes.

 

(b)           Actions under Transaction Documents.  The Owner Trustee is
authorized, but not obligated, to take all actions required of the Issuer under
the Transaction Documents and is authorized to take actions on behalf of the
Issuer, if permitted by the Transaction Documents, that the Servicer or the
Administrator directs, except if this Agreement requires the consent of the
Noteholders or the holder of the Residual Interest for the action.  In addition,
the

 

8

--------------------------------------------------------------------------------



 

Administrator is authorized to take actions on behalf of the Issuer, if
permitted by the Transaction Documents, according to the Administration
Agreement.

 

Section 5.2.           General Obligations.

 

(a)           Obligations Under Transaction Documents.  Subject to Section 5.3,
the Owner Trustee will perform the obligations of the Owner Trustee under this
Agreement and the Transaction Documents to which the Issuer is a party.  The
Owner Trustee will administer the Issuer in the interest of the holder of the
Residual Interest, subject to the Lien of the Indenture and according to the
Transaction Documents.

 

(b)           Discharge of Liens.  The Owner Trustee will promptly take, at its
own expense, action necessary to discharge a Lien (other than the Lien of the
Indenture) on the Trust Property resulting from actions by, or claims against,
the Owner Trustee in its individual capacity that are not related to the
ownership or the administration of the Trust Property.

 

(c)           Obligations Performed by Administrator.  The Owner Trustee will be
considered to have performed its obligations under the Transaction Documents if
the Administrator is required in the Administration Agreement to perform the
obligations of the Owner Trustee or the Issuer.  The Owner Trustee will not be
liable for the default or failure of the Administrator to perform its
obligations under the Administration Agreement.

 

Section 5.3.           Action Requiring Prior Notice.  For the following
matters, the Owner Trustee may not take action unless (a) at least 30 days
before taking the action, the Owner Trustee has notified the Indenture Trustee
(who will notify the Noteholders), the holder of the Residual Interest and the
Administrator (who will notify the Rating Agencies) of the proposed action and
(b) the Indenture Trustee, acting on instruction of the Noteholders of a
majority of the Note Balance of the Controlling Class (or if no Notes are
Outstanding, the holder of the Residual Interest), has not notified the Owner
Trustee before the 30th day after it receives notice that those Noteholders or
the holder of the Residual Interest, as applicable, have withheld consent or
given alternative direction:

 

(i)    starting or pursuing of a material Proceeding by the Issuer and the
settlement of any material Proceeding brought by or against the Issuer;

 

(ii)   amending the Certificate of Trust (unless the amendment is required to be
filed under the Delaware Statutory Trust Act), except to correct an ambiguity or
to amend or supplement it in a manner that would not materially adversely affect
the interests of the holders of the Notes or the Residual Interest;

 

(iii)  appointing or engaging a successor Indenture Trustee under the Indenture
or consenting to the assignment by the Indenture Trustee of its obligations
under the Indenture or this Agreement; and

 

(iv)  directing the Administrator to take any of the actions described above.

 

9

--------------------------------------------------------------------------------



 

Section 5.4.           Action on Direction by Holder of Residual Interest.

 

(a)           Direction of Owner Trustee.  The Owner Trustee will take all
actions, if permitted by the Transaction Documents, that the holder of the
Residual Interest directs, subject to the consent of the Noteholders, if such
consent is required by the Transaction Documents.

 

(b)           Consent to Amendments.  The Owner Trustee on behalf of the Issuer
will not execute, or consent to, an amendment to the Sale and Servicing
Agreement, the Indenture or the Administration Agreement that would materially
adversely affect the holder of the Residual Interest without its consent.

 

Section 5.5.           Action for Bankruptcy.  The Owner Trustee may not start
or pursue a voluntary proceeding in bankruptcy for the Issuer unless the Notes
have been paid in full and the holder of the Residual Interest consents to the
proceeding in advance and delivers to the Owner Trustee a certificate certifying
that it reasonably believes that the Issuer is insolvent.

 

Section 5.6.           Action on Administrator’s Instruction.  If (a) the Owner
Trustee is unsure of the application of a term of a Transaction Document, (b) a
term of a Transaction Document is, or appears to be, in conflict with another
term, (c) this Agreement permits a determination by the Owner Trustee or is
silent or is unclear about the action the Owner Trustee is required to take or
(d) the Owner Trustee is unable to decide between alternative actions permitted
or required by a Transaction Document, the Owner Trustee may, and for clause
(d) will, notify the Administrator requesting instruction on the matter.  If the
Owner Trustee acts or does not act in good faith according to the instruction
received, the Owner Trustee will not be liable for the action or inaction.  If
the Owner Trustee does not receive instruction before ten days after it has
notified the Administrator (or sooner if reasonably requested in the notice or
necessary under the circumstances) it may, but is not obligated to, take or not
take the action that it considers to be in the best interests of the holder of
the Residual Interest, and will not be liable for the action or inaction.

 

Section 5.7.           No Obligations or Actions Except as Stated in Transaction
Documents or Instructions.  The Owner Trustee is not obligated to, and will not,
manage, use, sell or dispose of the Trust Property, except according to the
rights and powers granted to and the authority given to the Issuer and the Owner
Trustee under this Agreement and the other Transaction Documents or in an
instruction received by the Owner Trustee under Section 5.4(a) or 5.6.  The
right of the Owner Trustee to perform a discretionary act stated in a
Transaction Document will not be interpreted as an obligation.  There are no
implied obligations of the Owner Trustee under the Transaction Documents.

 

Section 5.8.           Prohibition on Some Actions.  The Owner Trustee will not
take action (a) that is inconsistent with the purposes of the Issuer in
Section 2.3 or (b) that, to the knowledge of the Owner Trustee, would (i) cause
a Class of Notes not to be treated as indebtedness for U.S. federal or
Applicable Tax State income or franchise tax purposes, (ii) be deemed to cause a
sale or exchange of the Notes for purposes of Section 1001 of the Code (unless
no gain or loss would be recognized on the deemed sale or exchange for U.S.
federal income tax purposes) or (iii) cause the Issuer or any part of the Issuer
to be treated as an association (or publicly traded partnership) taxable as a
corporation for U.S. federal income tax purposes.  The holder of the

 

10

--------------------------------------------------------------------------------



 

Residual Interest will not direct the Owner Trustee to take action that would
violate this Section 5.8.

 

Section 5.9.           Action Not Required.  The Owner Trustee will not be
required to do any of the following:

 

(a)           Actions Resulting in Liability.  To take any action under a
Transaction Document if the Owner Trustee reasonably determines, or is advised
by counsel, that the action is likely to result in liability on the part of the
Owner Trustee, is contrary to a Transaction Document or is not permitted by
applicable law.

 

(b)           Actions Resulting in Financial Liability.  To pay or risk funds or
incur any financial liability in the performance of its rights or powers under a
Transaction Document if the Owner Trustee has reasonable grounds for believing
that payment of such funds or adequate indemnity against the risk or liability
is not reasonably assured or given to it.

 

(c)           Administering or Collection Receivables.  To administer, service
or collect the Receivables or to monitor or supervise the administration,
servicing or collection of the Receivables.

 

(d)           Perfecting Security Interest.  To file financing statements or
continuation statements or to perfect or maintain the perfection of a security
interest or Lien granted to it under this Agreement or to prepare or file a
Securities and Exchange Commission filing for the Issuer or to record a
Transaction Document.

 

(e)           Advice.  To provide advice, counsel or opinion regarding the tax,
financial, investment, securities law or insurance implications and consequences
of the formation, funding and ongoing administration of the Issuer, including
income, gift and estate tax issues, insurable interest issues, doing business or
other licensing matters and the initial and ongoing selection and monitoring of
financing arrangements.

 

(f)            Investigation.  To make investigation about the accuracy of
representations, warranties or other obligations of the Issuer under the
Transaction Documents.

 

(g)           Verification.  To prepare or verify information, disclosure or
other statements in the offering documents or other documents issued or
delivered in connection with the sale or transfer of the Notes, except as
separately agreed by the Owner Trustee.

 

(h)           Actions of other Parties.  To monitor or supervise the activities
or performance of other parties under the Transaction Documents.

 

Section 5.10.         Review of Owner Trustee’s Records.  The Owner Trustee
agrees that, with reasonable advance notice, it will permit authorized
representatives of the Servicer or the Administrator, during the Owner Trustee’s
normal business hours, to have access to and review the facilities, processes,
books of account, records, reports and other documents and materials of the
Owner Trustee relating to (a) the performance of the Owner Trustee’s obligations
under this Agreement, (b) payments of fees and expenses of the Owner Trustee for
its performance and (c) a claim made by the Owner Trustee under this Agreement. 
In addition, the Owner Trustee will

 

11

--------------------------------------------------------------------------------



 

permit the Servicer’s or the Administrator’s representatives to make copies and
extracts of any of those documents and to discuss them with the Owner Trustee’s
officers and employees.  Any access and review will be subject to the Owner
Trustee’s confidentiality and privacy policies.  The Owner Trustee will maintain
all relevant books, records, reports and other documents and materials for a
period of two years after the termination of its obligations under this
Agreement.

 

Section 5.11.         Furnishing of Documents.  The Owner Trustee will provide
to the Administrator and, on request from the holder of the Residual Interest
(if a different Person than the Administrator), to the holder copies of reports,
notices, requests, demands, certificates and other documents provided to the
Owner Trustee under the Transaction Documents, including any requests from a
Noteholder to communicate under Section 7.1(e) of the Indenture and any Review
Reports received from the Asset Representations Reviewer.

 

Section 5.12.         Sarbanes-Oxley Act.  The Owner Trustee will not be
required to execute, deliver or certify on behalf of the Issuer, the Servicer,
the Depositor or the Sponsor any filings, certificates or other documents
required by the Securities and Exchange Commission or required under the
Sarbanes-Oxley Act of 2002 in connection with the Transaction Documents.  The
Owner Trustee will provide any relevant information and Officer’s Certificates
reasonably requested by the Person responsible for the filings, certificates or
other documents on behalf of the Issuer.

 

Section 5.13.         Reporting of Receivables Repurchase Demands.  The Owner
Trustee will (a) notify the Sponsor, the Depositor and the Servicer, as soon as
practicable and within five Business Days, of demands or requests received by a
Responsible Person of the Owner Trustee (including to the Owner Trustee on
behalf of the Issuer) for the repurchase of any Receivable under Section 3.4 of
the Receivables Purchase Agreement or Section 2.5 of the Sale and Servicing
Agreement, (b) promptly on request by the Sponsor, the Depositor or the
Servicer, provide to them other information reasonably requested to facilitate
compliance by them with Rule 15Ga-1 under the Exchange Act, and Items
1104(e) and 1121(c) of Regulation AB and (c) if requested by the Sponsor, the
Depositor or the Servicer, provide a written certification no later than 15 days
following the end of a quarter or year that the Owner Trustee has not received
repurchase demands or requests for that period, or if repurchase demands or
requests have been received during that period, that the Owner Trustee has given
the information reasonably requested under clause (b) above.  The Owner Trustee
and the Issuer will not have responsibility or liability for a filing required
to be made by a securitizer under the Exchange Act or Regulation AB.

 

ARTICLE VI
OWNER TRUSTEE

 

Section 6.1.           Acceptance of Trusts.  The Owner Trustee accepts the
trusts created by this Agreement and agrees to exercise its rights and powers
and perform its obligations under this Agreement.

 

Section 6.2.           Limitations on Liability.  The Owner Trustee will not be
liable under the Transaction Documents, including for the following actions,
except (a) for its own willful

 

12

--------------------------------------------------------------------------------



 

misconduct, bad faith or negligence (except for errors in judgment) or (b) if a
representation or warranty in Section 6.6 is not true and correct as of the
Closing Date:

 

(i)    the Owner Trustee will not be liable for any action taken or not taken by
it (A) according to the instructions of the Noteholders of a majority of the
Note Balance of the Controlling Class, the Indenture Trustee, the Depositor, the
holder of the Residual Interest, the Administrator or the Servicer or (B) in
good faith which it believes to be authorized or within its rights and powers
under this Agreement so long as the action taken or not taken does not amount to
negligence;

 

(ii)   the Owner Trustee will not be liable for indebtedness evidenced by or
created under the Transaction Documents, including the principal of and interest
on the Notes or amounts distributable to the holder of the Residual Interest;

 

(iii)  the Owner Trustee will not be liable for (A) the validity or sufficiency
of this Agreement, (B) the due execution of this Agreement by the Depositor,
(C) the form, genuineness, sufficiency, value or validity of the Trust Property,
(D) the validity or sufficiency of the other Transaction Documents, the Notes or
related documents, (E) the legality, validity and enforceability of a
Receivable, (F) the perfection and priority of a security interest created by a
Receivable in a Financed Vehicle or the maintenance of any perfection and
priority, (G) the sufficiency of the Trust Property or the ability of the Trust
Property to generate the amounts necessary to make payments to the Noteholders
under the Indenture or distributions to the holder of the Residual Interest
under this Agreement or (H) the accuracy of a representation or warranty made
under a Transaction Document (other than the representations and warranties made
by the Owner Trustee in Section 6.6);

 

(iv)  the Owner Trustee will not be liable for the default or misconduct of the
Servicer, the Administrator, the Depositor, the holder of the Residual Interest
or the Indenture Trustee under the Transaction Documents or for any action taken
by the Indenture Trustee, the Administrator or the Servicer in the name of the
Owner Trustee;

 

(v)   the Owner Trustee will not be responsible or liable for special, punitive,
indirect or consequential damages (including lost profit), even if the Owner
Trustee has been advised of the likelihood of the loss or damage and regardless
of the form of action; or

 

(vi)  the Owner Trustee will not be responsible or liable for a failure or delay
in the performance of its obligations under this Agreement from or caused by,
directly or indirectly, forces beyond its control, including strikes, work
stoppages, acts of war, terrorism, civil or military disturbances, nuclear
catastrophes, fires, floods, earthquakes, storms, hurricanes or other natural
catastrophes and interruptions, loss or failures of mechanical, electronic or
communication systems; the Owner Trustee will use reasonable efforts consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

13

--------------------------------------------------------------------------------



 

Section 6.3.           Reliance; Advice of Counsel; Use of Agents.

 

(a)           Reliance.  The Owner Trustee may rely on, and will not be liable
to anyone for acting in reliance on, a signature, notice, resolution, request,
consent, certificate, report, opinion or other document believed by it to be
genuine that appears on its face to be properly signed by the proper party or
parties.  The Owner Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of a corporate party as conclusive
evidence that the resolution has been duly adopted and that the resolution is in
full force and effect.

 

(b)           Advice of Counsel.  In the exercise or administration of the
trusts under this Agreement and in the exercise of its rights and powers or the
performance of its obligations under the Transaction Documents, the Owner
Trustee may consult with counsel, accountants and other Persons whom the Owner
Trustee selects with reasonable care.  The Owner Trustee may rely on the written
opinion or advice of counsel, accountants or other Persons and will not be
liable for any action taken or not taken in good faith according to such opinion
or advice, including that such action or inaction is not contrary to the
Transaction Documents.

 

(c)           Use of Agents.  In the exercise or administration of the trusts
under this Agreement and in the performance of its rights, powers and
obligations under the Transaction Documents, the Owner Trustee may act directly
or through its agents or attorneys under agreements entered into with any of
them and will not be liable for the conduct or misconduct of those agents or
attorneys if the Owner Trustee selects those agents or attorneys with due care.

 

Section 6.4.           Not Acting in Individual Capacity.  Except as stated in
this Article VI, in accepting the trusts created by this Agreement, U.S. Bank
Trust National Association  acts solely as Owner Trustee under this Agreement
and not in its individual capacity.  Any Person with a claim against the Owner
Trustee related to a Transaction Document will look only to the Trust Property
for payment or satisfaction of that claim.

 

Section 6.5.           U.S. Bank Trust National Association May Own Notes.  U.S.
Bank Trust National Association, in its individual or another capacity, may
become the owner or pledgee of Notes and may deal with the Depositor, the holder
of the Residual Interest, the Servicer, the Administrator and the Indenture
Trustee in banking transactions with the same rights as it would have if it were
not the Owner Trustee.

 

Section 6.6.           Owner Trustee’s Representations and Warranties.  The
Owner Trustee represents and warrants to the Depositor as of the Closing Date:

 

(a)           Organization and Qualification.  The Owner Trustee is duly formed
and is validly existing as a national banking association under the laws of the
United States.  The Owner Trustee is duly qualified as a national banking
association and has obtained necessary licenses and approvals in each
jurisdiction in which the ownership or lease of its properties or the conduct of
its activities requires the qualification, license or approval, unless the
failure to obtain the qualifications, licenses or approvals would not reasonably
be expected to have a material adverse effect on the Owner Trustee’s ability to
perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Owner Trustee has the
power and authority to execute, deliver and perform its obligations under this
Agreement.  The Owner

 

14

--------------------------------------------------------------------------------



 

Trustee has authorized the execution, delivery and performance of this
Agreement.  This Agreement is the legal, valid and binding obligation of the
Owner Trustee enforceable against the Owner Trustee, except as may be limited by
insolvency, bankruptcy, reorganization or other similar laws relating to the
enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement and the performance by the Owner Trustee of its obligations
under this Agreement will not (i) conflict with, or be a breach or default
under, any indenture, mortgage, deed of trust, loan agreement, guarantee or
similar document under which the Owner Trustee is a debtor or guarantor,
(ii) result in the creation or imposition of any Lien on the Owner Trustee’s
properties or assets under the terms of any indenture, mortgage, deed of trust,
loan agreement, guarantee or similar document, (iii) violate the Owner Trustee’s
organizational documents or by-laws or (iv) violate a law or, to the Owner
Trustee’s knowledge, an order, rule or regulation of a federal or State court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Owner Trustee or its properties that applies to the
Owner Trustee, which, in each case, would reasonably be expected to have a
material adverse effect on the Owner Trustee’s ability to perform its
obligations under this Agreement.

 

(d)           No Proceedings.  To the Owner Trustee’s knowledge, there are no
proceedings or investigations pending or threatened in writing, before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Owner Trustee or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
issuance of the Notes or the completion of the transactions contemplated by the
Transaction Documents or (iii) seeking a determination or ruling that would
reasonably be expected to have a material adverse effect on the Owner Trustee’s
ability to perform its obligations under, or the validity or enforceability of,
this Agreement.

 

(e)           Banking Association.  The Owner Trustee is a banking association
satisfying Section 3807(a) of the Delaware Statutory Trust Act and meets the
eligibility requirements of Section 9.1.

 

(f)            Information Provided by Owner Trustee.  The information provided
by the Owner Trustee in its individual capacity in any certificate or agreement
delivered by a Responsible Person of the Owner Trustee is true and correct in
all material respects.

 

Section 6.7.           Obligation to Update Disclosure.  The Owner Trustee will
notify and provide information, and certify the information in an Officer’s
Certificate, to the Depositor on the occurrence of any event or condition
relating to the Owner Trustee or actions taken by the Owner Trustee that (a) may
be required to be disclosed by the Depositor under Item 2 (the start of,
material developments in, or termination of legal proceedings against U.S. Bank
Trust National Association that are material to the Noteholders) of Form 10-D
under the Exchange Act within five days of a Responsible Person of the Owner
Trustee becoming aware of such proceeding, (b) the Depositor reasonably requests
of the Owner Trustee that the Depositor, in good faith, believes is necessary to
comply with Regulation AB within five days of request, (c) may be required to be
disclosed under Item 6.02 (resignation, removal, replacement or substitution of
U.S. Bank Trust National Association as Owner Trustee) of Form 8-K under the
Exchange Act within two days of a Responsible Person of the Owner Trustee
becoming aware of

 

15

--------------------------------------------------------------------------------



 

the occurrence or (d) causes the information given by the Owner Trustee in a
certificate delivered by a Responsible Person of the Owner Trustee to be untrue
or incorrect in any material respect or is necessary to make the statements
provided by the Owner Trustee in light of the circumstances in which they were
made not misleading within five days of a Responsible Person of the Owner
Trustee becoming aware of the event or condition.

 

ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

 

Section 7.1.           Owner Trustee’s Fees and Expenses.  The Issuer will pay
the Owner Trustee as compensation for performing its obligations under this
Agreement a fee separately agreed on by the Issuer and the Owner Trustee.  The
Issuer will reimburse the Owner Trustee for its reasonable expenses in
performing its obligations under this Agreement and the other Transaction
Documents, including the reasonable fees and expenses of the Owner Trustee’s
agents, counsel and advisors, but excluding expenses resulting from the Owner
Trustee’s willful misconduct, bad faith or negligence (other than errors in
judgment).

 

Section 7.2.           Indemnification of Owner Trustee.

 

(a)           Indemnification.  The Depositor will, or will cause the
Administrator to, indemnify the Owner Trustee in its individual capacity, and
its officers, directors, employees and agents (each, an “Indemnified Person”),
for all fees, expenses, losses, damages and liabilities resulting from the
administration of and the performance of its obligations under this Agreement
and the other Transaction Documents (including the fees and expenses of
defending itself against any loss, damage or liability and any fees and expenses
incurred in connection with any proceedings brought by the Indemnified Person to
enforce the indemnification obligations of the Depositor and the Administrator),
but excluding any fee, expense, loss, damage or liability resulting from (i) the
Owner Trustee’s willful misconduct, bad faith or negligence (other than errors
in judgment) or (ii) the Owner Trustee’s breach of its representations and
warranties in this Agreement.

 

(b)           Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 7.2(a), promptly notify the Depositor and the Administrator of the
Proceeding.  The Depositor or the Administrator may participate in and assume
the defense and settlement of a Proceeding at its expense.  If the Depositor or
the Administrator notifies the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Depositor or the Administrator assumes
the defense of the Proceeding in a manner reasonably satisfactory to the
Indemnified Person, the Depositor or the Administrator will not be liable for
fees and expenses of counsel to the Indemnified Person unless there is a
conflict between the interests of the Depositor or the Administrator, as
applicable, and an Indemnified Person.  If there is a conflict, the Depositor or
the Administrator will pay for the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Depositor or the Administrator and the Indemnified
Person, which approval will not be unreasonably withheld.

 

16

--------------------------------------------------------------------------------



 

(c)           Survival of Obligations.  The obligations of the Depositor and the
Administrator under this Section 7.2 will survive the resignation or removal of
the Owner Trustee and the termination of this Agreement.

 

(d)           Repayment.  If the Depositor or the Administrator makes a payment
to an Indemnified Person under this Section 7.2 and the Indemnified Person later
collects from others any amounts for which the payment was made, the Indemnified
Person will promptly repay those amounts to the Depositor or the Administrator,
as applicable.

 

(e)           Other Assets.  The Depositor’s obligations under this Section 7.2
are obligations solely of the Depositor and are not a claim against the
Depositor if the Depositor does not have funds sufficient to make payment of
those obligations.  The Owner Trustee, by entering into or accepting this
Agreement, acknowledges and agrees that it has no right, title or interest in or
to the Other Assets of the Depositor.  If the Owner Trustee either (i) asserts
an interest or claim to, or benefit from, the Other Assets or (ii) is considered
to have an interest, claim to, or benefit in or from the Other Assets, whether
by operation of law, legal process, under insolvency laws or otherwise
(including under Section 1111(b) of the Bankruptcy Code), then the Owner Trustee
further acknowledges and agrees that the interest, claim or benefit in or from
the Other Assets is subordinated to the indefeasible payment in full of the
other obligations and liabilities, which, under the documents relating to the
securitization or conveyance of those Other Assets, are entitled to be paid from
or to the benefits of, or are secured by, those Other Assets (whether or not the
entitlement or security interest is legally perfected or entitled to a priority
of distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on those other obligations and liabilities.  This
subordination agreement is a subordination agreement within the meaning of
Section 510(a) of the Bankruptcy Code.  The Owner Trustee further acknowledges
and agrees that no adequate remedy at law exists for a breach of this
Section 7.2(e) and this Section 7.2(e) may be enforced by an action for specific
performance.  This Section 7.2(e) is for the third party benefit of the holders
of the other obligations and liabilities and will survive the termination of
this Agreement.

 

Section 7.3.           Organizational Expenses of Issuer.  The Depositor will,
or will cause the Administrator to, pay the organizational fees and expenses of
the Issuer.

 

ARTICLE VIII
TERMINATION

 

Section 8.1.           Termination of Trust Agreement and Issuer.

 

(a)           Termination of Trust Agreement and Issuer.  The Issuer will
dissolve, on the later to occur of (i) the final distribution by the Owner
Trustee of all Trust Property according to the Indenture, the Sale and Servicing
Agreement and Article IV and (ii) the satisfaction and discharge of the
Indenture under Article IV of the Indenture.  An Insolvency Event, liquidation
or dissolution of the Depositor will not (A) operate to terminate this Agreement
or the Issuer, (B) allow the Depositor’s legal representatives to claim an
accounting or to start an action or proceeding in court for a partition or
winding up of the Issuer or the Trust Property or (C) affect the rights, powers,
obligations and liabilities of the parties to this Agreement.  On dissolution of

 

17

--------------------------------------------------------------------------------



 

the Issuer, the Owner Trustee, at the direction of the Administrator, will wind
up the activities and affairs of the Issuer as required by Section 3808 of the
Delaware Statutory Trust Act.

 

(b)           Depositor May Not Terminate Issuer.  The Depositor may not cancel
or terminate the Issuer.

 

(c)           Trust Property; Certificate of Cancellation.  On dissolution of
the Issuer, any remaining Trust Property will be distributed to the holder of
the Residual Interest, and on completion of the windup, the Owner Trustee will
cause the Certificate of Trust to be cancelled by preparing, executing and
filing a certificate of cancellation as required by the Delaware Statutory Trust
Act.  On the filing of the certificate of cancellation, this Agreement and the
Owner Trustee’s rights, powers and obligations under this Agreement will
simultaneously terminate.  The Owner Trustee will promptly deliver a
file-stamped copy of the certificate of cancellation to the Administrator.

 

ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

 

Section 9.1.           Eligibility Requirements for Owner Trustee.

 

(a)           Eligibility Requirements.  The Owner Trustee must (i) be
authorized to exercise corporate trust powers, (ii) have a combined capital and
surplus of at least $50,000,000 and be subject to supervision or examination by
federal or State authorities and (iii) have (or have a parent that has) a
long-term debt rating of investment grade by each of the Rating Agencies or be
acceptable to the Rating Agencies.  If the Owner Trustee publishes reports of
condition at least annually, under law or the requirements of its supervising or
examining authority, then for the purpose of this Section 9.1, the combined
capital and surplus of the Owner Trustee will be considered to be its combined
capital and surplus as stated in its most recent published report.

 

(b)           Trustee in Delaware.  The Owner Trustee must satisfy
Section 3807(a) of the Delaware Statutory Trust Act.

 

(c)           Notice of Ineligibility.  The Owner Trustee will promptly notify
the Depositor and the Administrator if it no longer meets the eligibility
requirements in this Section 9.1.

 

Section 9.2.           Resignation or Removal of Owner Trustee.

 

(a)           Resignation.  The Owner Trustee may resign by notifying the
Depositor and the Administrator at least 30 days in advance.  The Owner Trustee
must resign immediately if it no longer meets the eligibility requirements in
Section 9.1 or is legally unable to act as Owner Trustee.

 

(b)           Removal by Administrator.  The Administrator may, without cause,
remove the Owner Trustee and terminate its rights and obligations under this
Agreement by notifying the Owner Trustee at least 30 days in advance.

 

18

--------------------------------------------------------------------------------



 

(c)           Removal for Cause.  The Administrator will, if any of the
following events occurs and is continuing, remove the Owner Trustee and
terminate its rights and obligations under this Agreement by notifying the Owner
Trustee:

 

(i)    the Owner Trustee no longer meets the eligibility requirements in
Section 9.1;

 

(ii)   the Owner Trustee is legally unable to act as Owner Trustee; or

 

(iii)  an Insolvency Event of the Owner Trustee occurs.

 

(d)           Notice of Resignation or Removal.  The Administrator will notify
the Depositor, the Indenture Trustee and the Rating Agencies of any resignation
or removal of the Owner Trustee.

 

(e)           Continue to Perform.  No resignation or removal of the Owner
Trustee will be effective, and the Owner Trustee will continue to perform its
obligations under this Agreement, until a successor Owner Trustee has accepted
its engagement according to Section 9.3(b).

 

Section 9.3.           Successor Owner Trustee.

 

(a)           Appointment of Successor Owner Trustee.  If the Owner Trustee
resigns or the Administrator removes the Owner Trustee, the Administrator will
promptly appoint a successor Owner Trustee who meets the eligibility
requirements in Section 9.1.  If no successor Owner Trustee is appointed and has
accepted the appointment within 30 days after the Administrator receives notice
of the resignation or removal of the Owner Trustee, the Owner Trustee may
petition a court of competent jurisdiction to appoint a successor Owner
Trustee.  No successor Owner Trustee may accept appointment under this
Section 9.3 unless, at the time of the acceptance, the successor Owner Trustee
meets the eligibility requirements in Section 9.1.

 

(b)           Effectiveness of Resignation or Removal.  No resignation or
removal of the Owner Trustee and appointment of a successor Owner Trustee under
this Section 9.3 will become effective until (i) the successor Owner Trustee
accepts its appointment as the Owner Trustee under Section 9.3(a) by executing
and delivering to the Administrator an agreement accepting its appointment under
this Agreement and (ii) the successor Owner Trustee files the certificate of
amendment to the Certificate of Trust referred to in Section 9.3(e).

 

(c)           Transition of Owner Trustee Obligations.  On the resignation or
removal of the Owner Trustee becoming effective under Section 9.3(b), all
rights, powers and obligations of the Owner Trustee under this Agreement will
become the rights, powers and obligations of the successor Owner Trustee.  The
Owner Trustee will deliver to the successor Owner Trustee all documents and
amounts held by it under this Agreement, and the Administrator and the Owner
Trustee will execute and deliver any documents and do other things reasonably
required to confirm in the successor Owner Trustee those rights, powers and
obligations.  The Depositor will reimburse the Owner Trustee and any successor
Owner Trustee for expenses related to the replacement of the Owner Trustee if
those amounts have not been paid under Section 8.2 of the Indenture.

 

19

--------------------------------------------------------------------------------



 

(d)           Notification.  On the acceptance of appointment by a successor
Owner Trustee under this Section 9.3, the Administrator will notify the
Depositor, the Indenture Trustee, the Noteholders and the Rating Agencies of the
successor Owner Trustee.

 

(e)           Certificate of Amendment.  A successor Owner Trustee appointed
under this Agreement will promptly file a certificate of amendment to the
Certificate of Trust with the Secretary of State of the State of Delaware
identifying the name and principal place of business of the successor Owner
Trustee in the State of Delaware.  The successor Owner Trustee will promptly
deliver a file-stamped copy of the certificate of amendment to the
Administrator.

 

Section 9.4.           Merger or Consolidation; Transfer of Assets.  If the
Owner Trustee merges or consolidates with, or transfers its corporate trust
business or assets to, any Person, the resulting, surviving or transferee Person
will be the successor Owner Trustee so long as that Person is qualified and
eligible under Section 9.1.  The Owner Trustee will (i) notify the Issuer and
the Administrator (who will notify the Rating Agencies) of the merger or
consolidation within 15 Business Days of the event and (ii) file a certificate
of amendment to the Certificate of Trust as required by Section 9.3(e).

 

Section 9.5.           Appointment of Separate Trustee or Co-Trustee.

 

(a)           General.  For the purpose of meeting a legal requirement of any
jurisdiction in which the Trust Property or a Financed Vehicle may be located,
the Administrator and the Owner Trustee acting jointly will have the power to
appoint one or more Persons approved by the Owner Trustee to act as a separate
trustee or as separate trustees, or as co-trustee, jointly with the Owner
Trustee, of the Issuer, and to vest in that Person, in that capacity, the title
to the Trust Property, and, subject to this Section 9.5, the trusts, rights,
powers and obligations as the Administrator and the Owner Trustee consider
necessary or advisable.  If the Administrator has not joined in the appointment
within 15 Business Days of its receipt of a request so to do, the Owner Trustee
will have the power to make the appointment.  No separate trustee or co-trustee
under this Agreement will be required to be eligible under Section 9.1 and no
notice of the appointment of a separate trustee or co-trustee is required.

 

(b)           Rights; Liability; Resignation or Removal.  Each separate trustee
and co-trustee will, if permitted by law, be appointed and act subject to the
following:

 

(i)    all rights, powers and obligations of the Owner Trustee will be exercised
or performed by the Owner Trustee and the separate trustee or co-trustee jointly
(it being understood that the separate trustee or co-trustee is not authorized
to act separately without the Owner Trustee joining in the act), except if under
the law of each jurisdiction in which a particular act or acts are to be
performed, the Owner Trustee is incompetent or unqualified to perform the act or
acts, in which event the rights, powers and obligations (including the holding
of title to any Trust Property) may be exercised and performed separately by the
separate trustee or co-trustee;

 

(ii)   no trustee under this Agreement will be personally liable for any act or
failure to act by another trustee under this Agreement; and

 

20

--------------------------------------------------------------------------------



 

(iii)  the Administrator and the Owner Trustee acting jointly may accept the
resignation of or remove a separate trustee or co-trustee.

 

(c)           Joint or Separate Trusts.  Any notice, request or other
communication given to the Owner Trustee will be considered given to each of the
then separate trustees and co-trustees, as if given to each of them.  Every
appointment of a separate trustee or co-trustee must refer to this Agreement and
the conditions of this Article IX.  Each separate trustee and co-trustee, on its
acceptance of the appointment, will be vested with the properties, trusts,
rights and powers stated in its appointment, either jointly with the Owner
Trustee or separately.  The Owner Trustee will keep a copy of the appointment in
its files and will deliver a copy to the Administrator.

 

(d)           Owner Trustee as Agent.  Any separate trustee or co-trustee may
appoint the Owner Trustee as its agent or attorney-in-fact with full power and
authority, if not prohibited by law, to do any act under this Agreement on its
behalf and in its name.  If a separate trustee or co-trustee becomes incapable
of acting, resigns or is removed, its properties, trusts, rights and powers will
be vested in and may be exercised by the Owner Trustee, if permitted by law,
without the appointment of a new or successor trustee.

 

Section 9.6.           Compliance with Delaware Statutory Trust Act.  The Issuer
must have at least one trustee that meets the requirements of Section 3807(a) of
the Delaware Statutory Trust Act.

 

ARTICLE X
OTHER AGREEMENTS

 

Section 10.1.         Limitation on Rights of Others.  Except for Sections 2.6,
7.2 and 11.1, this Agreement is solely for the benefit of the Owner Trustee, the
Depositor, the Administrator, the Servicer, the holder of the Residual Interest
and the Indenture Trustee and the Secured Parties.  Nothing in this Agreement
(other than Section 2.6), will give to any other Person any legal or equitable
right, remedy or claim in the Trust Property or under this Agreement.

 

Section 10.2.         No Petition.  The Owner Trustee agrees that, before the
date that is one year and one day (or, if longer, any applicable preference
period) after the payment in full of (a) all securities issued by the Depositor
or by a trust for which the Depositor was a depositor or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against, (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 10.2 will survive
the resignation or removal of the Owner Trustee under this Agreement and the
termination of this Agreement.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1.         Amendments.

 

(a)           Amendments to Clarify and Correct Errors and Defects.  The parties
may amend this Agreement to (i) clarify an ambiguity, correct an error or
correct or supplement any term of this Agreement that may be inconsistent with
the other terms of this Agreement, or (ii) provide

 

 

21

--------------------------------------------------------------------------------



 

for, or facilitate the acceptance of this Agreement by, a successor Owner
Trustee, in each case, without the consent of the Noteholders or any other
Person.

 

(b)           Other Amendments.  The parties may amend this Agreement to add,
change or eliminate terms for this Agreement if:

 

(i)    the holder of the Residual Interest delivers an Officer’s Certificate to
the Indenture Trustee and the Owner Trustee stating that the amendment will not
have a material adverse effect on the Notes or, if such Officer’s Certificate is
not or cannot be delivered, the consent of the Noteholders of a majority of the
Note Balance of each Class of the Notes Outstanding (with each Class voting
separately, except that all Noteholders of the Class A Notes will vote together
as a single class) is received;

 

(ii)   the holder of the Residual Interest delivers an Opinion of Counsel to the
Indenture Trustee and the Owner Trustee stating that the amendment will not
(A) cause a Note to be deemed sold or exchanged for purposes of Section 1001 of
the Code, (B) cause the Issuer to be treated as an association or publicly
traded partnership taxable as a corporation for U.S. federal income tax purposes
or (C) adversely affect the treatment of the Notes as debt for U.S. federal
income tax purposes; and

 

(iii)  the consent of the Indenture Trustee is received if the amendment has a
material adverse effect on the rights or obligations of the Indenture Trustee,
which consent will not be unreasonably withheld.

 

(c)           Amendments Requiring Consent of all Affected Noteholders.  No
amendment to this Agreement may, without the consent of all affected
Noteholders, (i) increase or reduce in any manner the amount of, or accelerate
or delay the timing of, or change the allocation or priority of, Collections or
distributions that are required to be made to the Secured Parties or (ii) reduce
the percentage of the Note Balance of the Notes required to consent to any
amendment.

 

(d)           Notice of Amendments.  The Administrator will notify the Rating
Agencies in advance of any amendment.   Promptly after the execution of an
amendment, (i) the Administrator will deliver a copy of the amendment to the
Rating Agencies and (ii) the Owner Trustee will notify the Indenture Trustee of
the substance of the amendment or consent.

 

(e)           Certificate of Amendment.  Promptly after the execution of any
certificate of amendment to the Certificate of Trust, the Owner Trustee will
cause the amendment to be filed with the Secretary of State of the State of
Delaware.  The Owner Trustee will promptly deliver a file-stamped copy of the
certificate of amendment to the Administrator.

 

(f)            Amendment by Owner Trustee.  The Owner Trustee may enter into any
amendment or certificate of amendment to the Certificate of Trust that affects
the Owner Trustee’s own rights, powers and obligations under this Agreement.

 

(g)           Opinions of Counsel.

 

(i)    Before executing any amendment to this Agreement or certificate of
amendment to the Certificate of Trust, the holder of the Residual Interest will
deliver to

 

22

--------------------------------------------------------------------------------



 

the Owner Trustee an Opinion of Counsel stating that the execution of the
amendment or certificate of amendment is authorized or permitted by this
Agreement.

 

(ii)   Before executing any amendment to this Agreement or any other Transaction
Document to which the Issuer is a party, the holder of the Residual Interest
will deliver to the Owner Trustee an Opinion of Counsel stating that the
amendment is permitted by the Transaction Documents and that all conditions in
the Transaction Documents for the execution and delivery of the amendment by the
Issuer or the Owner Trustee have been satisfied.

 

(h)           Noteholder Consent.  For any amendment to this Agreement or any
other Transaction Document requiring the consent of the Noteholders, the Owner
Trustee will notify the Indenture Trustee to request consent from the
Noteholders and follow its reasonable procedures to obtain consent.

 

Section 11.2.         Benefit of Agreement; Third-Party Beneficiaries.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  The Administrator, the Servicer, the holder
of the Residual Interest, the Indenture Trustee and the Secured Parties will be
third-party beneficiaries of this Agreement and may enforce this Agreement
according to its terms.  Subject to Section 10.1, no other Person will have any
right or obligation under this Agreement.

 

Section 11.3.         Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)    for overnight mail, on delivery or, for registered first class mail,
postage prepaid, three days after deposit in the mail properly addressed to the
recipient;

 

(ii)   for a fax, when receipt is confirmed by telephone, reply email or reply
fax from the recipient;

 

(iii)  for an email, when receipt is confirmed by telephone or reply email from
the recipient; and

 

(iv)  for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B to the Sale and Servicing Agreement, which address the party may
change by notifying the other party.

 

23

--------------------------------------------------------------------------------



 

(c)           Notices to Noteholders.  Notices to a Noteholder will be
considered received by the Noteholder:

 

(i)    for Definitive Notes, for overnight mail, on delivery or, for registered
first class mail, postage prepaid, three days after deposit in the mail properly
addressed to the Noteholder at its address in the Note Register; and

 

(ii)   for Book-Entry Notes, when delivered under the procedures of the Clearing
Agency, whether or not the Noteholder actually receives the notice.

 

Section 11.4.         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICT OF LAWS.

 

Section 11.5.         WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 11.6.         Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 11.7.         Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

Section 11.8.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

24

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

as Depositor

 

 

 

By:

 

 

 

Name:

Nathan Herbert

 

 

Title:

Assistant Secretary

 

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Second Amended and Restated Trust Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF CERTIFICATE OF TRUST OF
FORD CREDIT AUTO OWNER TRUST 2019-B

 

This Certificate of Trust of FORD CREDIT AUTO OWNER TRUST 2019-B(the “Trust”) is
being duly executed and filed by U.S. Bank Trust National Association, a
national banking association, as owner trustee (the “Owner Trustee”), to form a
statutory trust under the Delaware Statutory Trust Act (12 Delaware Code, § 3801
et seq.) (the “Act”).

 

1.             Name.  The name of the statutory trust formed by this Certificate
of Trust is “Ford Credit Auto Owner Trust 2019-B”.

 

2.             Owner Trustee.  The name and business address of the sole trustee
of the Trust in the State of Delaware is U.S. Bank Trust National Association,
300 Delaware Avenue, 9th Floor, Corporate Trust, Wilmington, Delaware 19801.

 

3.             Effective Date. This Certificate of Trust will be effective on
filing.

 

The undersigned, being the sole trustee of the Trust, has executed this
Certificate of Trust according to Section 3811(a)(1) of the Act.

 

 

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

not in its individual capacity but solely as Owner Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------